On Petition for Rehearing.
In the opinion of this court in this case filed March 9, 1921, we held with respect to the “check basin” controversy that the question involved was not placed in issue by any pleading, but came into the case as evidence upon the general issue.' Such was in fact the record, but, in a petition for a rehearing upon this question, counsel for appellants, under a general stipulation between counsel for supplying additional records, have filed a copy of a petition in the lower court, filed in that court on March 25, 1919, praying for an injunction restraining the appellees from further prosecuting an action in the state court against the appellants for a writ of mandate and from prosecuting any suit or action against the appellants in the state court involving the determination or adjudication of the question or'questions involved in this suit in the United States District Court.
It appears from this petition that the cost of the construction of the “check basin” was involved in that proceeding. The petition alleges:
“The question as -to whether or not the work now being done on what is known as the ‘check basin’ is original construction work, which should be done at the eost and expense of the Twin Falls Salmon River Land & Water Company, or maintenance work, to be done and performed at the expense of said Salmon River Canal Company, Limited, and as to whether said irrigation system has been completed substantially according to the terms of the said state contract, or whether the said Twin Falls Salmon River Land & Water Company is required to make other additional improvements thereon, * * * all of which matters are in issue in this cause now pending in this court as aforesaid.”
Upon this petition the District Court awarded an injunction against the appellees’ proceeding in the state court for the determination of the “check basin” controversy, and later entered a decree finding and adjudging that the expense of constructing the “check basin” was chargeable to construction rather than to maintenance. It therefore appears that the controversy concerning the “check basin” was definitely brought into this case by tire injunction proceedings, and, as that injunction was involved in the appeal, it is now properly before the court. In our opinion we also held that the state board of land commissioners appeared to still have the charge for the construction of the “check basin” under advisement, hut neither the board nor any of its members were parties to this action. They were originally made defendants, but have since been dismissed from the case by the appellants. It is a question whether the state board, in connection with the state engineer, has anything more than supervisory power as to construction work under the statute.
*369We also held that the 46,067.5 acres, upon which the charge for maintaining the system for the year 1919 had been increased 50 cents per acre to meet the additional expenses for alteration of tlie canal system through the “check basin,” introduced another area in tlie controversy calling for another classification of settlers as parties to the action. But the dominating fact is that this 50 cents per acre is an assessment that has been paid by the parties possessing certain locations within the general area. The allegation in the petition for an injunction, taken in conjunction with the pleadings and evidence in the case, and the decree entered therein, appear to bring the question of the assessment before us for the area upon which the assessment appears to have been levied.
[2] The appellants contend that the decree of the lower court is in error in finding and adjudging that the cost of the check basin is a construction charge. The opinion of the District Court upon this question is as follows:
“The question is: x\gainst whom shall be charged about $20,000 expended during tbe current year in altering what is known as the check basin — the construction company or the settlers. This unit, so called, is a natural basin of about 00 acres in area, situate a short distance below the dam, and was utilized by the promoting company as a part of its canal. Naturally the seepage and evaporation from such a unit would be greater than from an ordinary canal channel; but of more importance is the fact that as soon as it began to be used holes developed in the bottom of the basin, through which the water poured into the underlying broken lava formation. A still further loss was suffered from the fact that the basin is lower than tbe bottom of its outlet, and hence, when the water is shut off at intervals, as is the practice during tlie irrigating season, that part which cannot be discharged is lost through percolation and evaporation, and when the water is again turned in it is necessary first to fill up this reservoir with a new supply, which in turn is wasted when the source is shut off. In practice there lias been inspection of the bottom of the basin from time to time when the water is off. for the purpose of discovering newly developed holes, and such as have been found have been successfully filled up, with tlie exception that in the earlier years one opening developed of such magnitude that it was found necessary to encircle it with a dike, and thus prevent the water from reaching it. It is also to be added that by reason of the fact that the throat of the outlet was not properly constructed — it was too narrow and too high — it became necessary to hold the water in the basin at a level considerably above that which would otherwise have been necessary, thus adding to the peril and loss arising from the defective basin.
“In his letter of October 18, 1917, to the state land board, tbe Commissioner of the General Land Office directed attention to the waste in this part of the system, and suggested that if the canal were built through or around the basin there would he a marked saving in water, and intimated that as a condition to the patenting of ?>5,000 acres it would be necessary for the construction company or the committee of bondholders to eliminate this feature. Accordingly the following season the defendant Salmon River Canal Company, which is under the control of the promoting company and tlie bondholders, commenced the construction of a canal through the basin, paying the expense out of the funds collected from the settlers for maintenance purposes. In the winter and spring of 1919 the work was resumed, and the annual maintenance charge per acre for the year 1919 was increased by 50 cents an acre to cover the expense, which was estimated to be between $20,000 and $25,000. The state board, to which tlie canal company must submit its budget, tentatively permitted it to make the collection, upon the condition that tlie settlers have credit for the amount, thereof on the purchase price, if upon final consid-*370«ration it should be held to be a construction, rather than a maintenance, charge. During the hearing here upon the merits both parties applied for restraining orders, the plaintiffs to prevent the collection of the charge, and the defendants to prevent the plaintiffs from pressing an application pending in the state court to require defendants to furnish water to those who refused to pay, and upon consideration an order was made in effect substantially the same as that of the state board, and the question is now submitted whether or not the expense in question can properly be recovered from the settlers as a maintenance charge.
“While there is testimony to the effect that the basin has a measure of utility in operating the system, I cannot escape the conclusion that economy of construction rather than considerations of utility furnished the controlling reason for the use of the basin, instead of constructing a canal through or around it. That the system can be operated without it is conclusively shown, and so much is admitted by the defendants in their act of eliminating it. Furthermore, I have no doubt that the underlying motive for its present abandonment and the construction of a canal through it is the desire to comply with the suggestion of the' Commissioner of the General Land Office, and thus procure for the defendants, the Land and Water Company and the mortgage trustees, the very substantial benefit arising from the increased acreage against which they will be able to collect construction costs. True, their motive is not necessarily the decisive issue, but it has an important bearing upon such issue. It must be borne in mind that they and not the settlers are, and always have been, in control of the canal company, by which ostensibly the work is being done. No emergency had arisen, and there had been no substantial change óf conditions for several years. It may be admitted that it would have been better construction not to have utilized the basin— that was obvious from the beginning. But, when the work in controversy was undertaken, the peril had not increased; upon the other hand, it did not appear to be so imminent, for during several years and until there was an opportunity for profit, the defendants were content to operate through the basin, and each year’s successful operation gave additional ground for the belief that there would be no serious casualty. By their proposed action they would now put the entire burden of making the alteration upon the settlers and take for themselves the benefit. In defense of their position that it is not a construction charge, the defendants rely upon the fact that the basin is delineated upon a general map of the system, made after the original contract with the state, and the further fact that in certain of the reports of the stare engineer and his assistant it is referred to as a part of the system. But these facts are inconclusive. It is not pretended that the state board ever accepted, or, with knowledge of the conditions, approved of, the basin as a part of the system. The maps also show rights of way for canals and ditches, but it would hardly be contended that if, in constructing a canal along such right of way, an open chasm were encountered, the state board would be bound to accept the canal, though it would carry no water, but simply pour it into such chasm.
“It has been; repeatedly contended by the parties and held by the courts that in such undertakings all partios contract with reference to the law, and into their agreements must be read pertinent provisions of the statutes. Here doubtless all parties interested understood that the system contracted for was to measure up to the standard imposed by the statutes. The state was not contracting with the promoting company for part of an adequate system, but for a completed’ adequate system. No other construction work was contemplated. When the Land and Water Company got through there was to be nothing more to do — there was to be a system up to the requirements of the law. But under the federal statutes the water must be furnished in a ‘substantial ditch or channel.’ If, in 1918 and 1919, this basin was a substantial water conduit, then the defendants were wholly unwarranted in seeking, for their profit, to change it at the expense of the settlers. If it was not a substantial water conduit, then it never was built to comply with the law, for admittedly it had been improved, and was in a safer and more efficient condition in 1918 and 1919 than in 1911, when it was first put^into *371use. The construction contract authorizes the use of ‘natural channels or coulees,’ but only when ‘suitable.’ It is to be borne in mind that we arc; not here concerned with the question merely whether it would be good engineering and good sense to permit water to spread over an area of 90 acres, and thus he subject to excessive evaporation and percolation. If that were the only question, possibly the state and settlers would be bound; but the defendants cannot take that position, for, if that were all, as already suggested, there would be no occasion for their precipitous action at this time, and there would be no possible excuse for imposing such an expense upon the settlers against their will. They must necessarily take the position that the system is in peril, and that, if it is to function normally, this work must be done. The check basin being in as safe and efficient a condition now as it was when it was first used, it necessarily follows from the defendants’ own contentions that the basin never was either a ‘substantial’ conduit, as required by law, or a ‘suitable’ natural channel, as expressly required by the contract, and accordingly it must be held that its incorporation into, did not operate to complete, the system, and that the expense of the present work is chargeable to construction rather than to maintenance.”
We concur in this opinion, and therefore affirm the decree with respect to the check basin. Our former opinion will be amended in this particular.